COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






BARRY DWAYNE MINNFEE,

                                    Appellant,

v.

WARDEN II DAVID SWEETIN, 
INDIVIDUAL CAPACITY,
ASSISTANT WARDEN RICHARD
GUNNELS, and WILLIAM C. HAMAN,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§


No. 08-11-00100-CV

Appeal from
 112th District Court

of Crockett County, Texas




 

 

 





MEMORANDUM OPINION

            This case is before the Court on our own motion to determine whether it should be dismissed
for lack of jurisdiction.  Because there is no appealable order, we will dismiss.
            Appellant, who is imprisoned, attempted to file a pleading in the district court.  Although the
nature of the pleading is not entirely clear, it appears that Appellant alleged that prison officials had
committed intentional torts against him.  The district court clerk responded by letter, stating that she
diligently searched her records, but was “unable to locate any previous criminal filings in this county
on you.”  The clerk advised Appellant to file his “petition” in the county where he was sentenced. 
There is no indication that the clerk filed Appellant’s pleading.  Appellant filed a notice of appeal. 
            The Clerk of this Court notified Appellant that there does not appear to be an appealable
order, and that the Court therefore intended to dismiss this appeal for lack of jurisdiction unless any
party could show grounds for continuing the appeal.  Although Appellant responded to the Clerk’s
notice, the response is incomprehensible.     
            This Court has appellate jurisdiction over final judgments and certain interlocutory orders. 
Cantu Servs., Inc. v. United Freedom Assocs., Inc., 329 S.W.3d 58, 62 (Tex.App.--El Paso 2010, no
pet.).  In this case, there is no order from which Appellant may appeal.  See Moody v. Spivey, No.
06-10-00066-CV, 2010 WL 3450351, at *1 (Tex.App.--Texarkana Sept. 3, 2010, no pet.)(mem.
op.)(dismissing appeal because no order had been entered by the trial court).  Accordingly, the appeal
is dismissed for lack of jurisdiction.





May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.